Notice of Pre-AIA  or AIA  Status
The amendments to the claims submitted on 03/20/2021 are accepted and do not affect the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753